Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 30th, 2021 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated August 30th, 2021 are maintained.
New grounds for rejection follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 2, Applicant recites, “the third dielectric layer comprises a dopant”.  It’s unclear how a dielectric layer can also include a dopant.  Applicant discloses in their specification that the dopant layer is utilized to drive dopants into the second semiconductor region and that the dopant layer 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1).

In view of Claim 1, Smith et al. discloses a solar cell (Figure 1 – Column 3, Lines 54-67 & Column 4, Lines 1-54), comprising: 
a first dielectric layer disposed on a back side of a substrate (Figure 1, #114);
a first semiconductor region disposed on the first dielectric layer (Figure 1, #108);
a second dielectric layer (Figure 1, #120) disposed on portions of the first semiconductor region (Figure 1, #116 & #118) and on portions of the back side of the substrate (Figure 1, #131);
a second semiconductor region disposed on the second dielectric layer (Figure 1, #112), wherein a portion of the second dielectric layer is disposed between the first and second semiconductor regions (Figure 1, #116);
a third dielectric layer disposed on the second semiconductor region (Figure 1, #113);
a first conductive contact disposed over the first semiconductor region but not disposed over the third dielectric layer (Figure 1, #126 & #128);
a second conductive contact disposed over the third dielectric layer and second semiconductor region (Figure 1, #127 & #129).
Smith et al. does not disclose that the second conductive contact is disposed through the third dielectric layer.
Chen et al. discloses that conductive contacts (Figure 1, #22 & #24) are disposed through an intervening insulating layers (Figure 1, #20) so as to directly make contact to either a first or second semiconductor region (Figure 1, N+ and P+ regions – Paragraph 0016-0018).  Chen et al. teaches that the junction surface between the polysilicon and semiconductor substrate reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency and be improved (Paragraph 0009).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact disposed through the third dielectric layer in Smith et al. solar cell because Chen et al. teaches that this configuration advantageously reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency is improved.


	In view of Claim 6, Smith et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the third dielectric layer comprises silicon nitride (Column 4, Lines 46-54).

	In view of Claim 7, Smith et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – vertical portion) and a portion of the third dielectric layer (Figure 1, #116 & #118) are disposed between the first and second conductive contact structures (Figure 1, #128-#129).

	In view of Claim 8, Smith et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – the overlapped portion) and a portion of the third dielectric layer (Figure 1, #118) are disposed over the first semiconductor region (Figure 1, #108).

	In view of Claim 9, Smith et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches an insulating region disposed on the first semiconductor region (Figure 1, #110), wherein the first conductive contact is disposed through the insulating region (Figure 1, #126 & #128).



	In view of Claim 11, Smith et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the second conductive contact (Figure 1, #127 & #129) is disposed over the first and second semiconductor regions (Figure 1, #108 & #112).

	In view of Claim 12, Smith et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second semiconductor regions comprise a first and second polycrystalline silicon emitter regions (Column 3, Lines 54-67).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Ramappa (US 2011/0097840 A1).

In view of Claim 2, as best understood by the Examiner, Smith et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. discloses that the third dielectric layer can function as an anti-reflective layer but does not disclose that such a layer comprises a dopant.
Ramappa discloses that dopants are introduced into antireflective layers in order to improve their anti-reflection properties (Paragraph 0008).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the third dielectric layer comprise a dopant in modified Smith et al. solar cell for the advantage of improving that layer’s anti-reflection properties.

In view of Claims 3-4, as best understood by the Examiner, Smith et al., Chen et al. and Ramappa are relied upon for the reasons given above in addressing Claim 2.  Ramappa teaches the conductivity type of the semiconductor region and the dopant layer is the smith and either an n-type or p-type dopant (Paragraph 0046).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Seutter et al. (US 2014/0360567 A1).

In view of Claims 2-4, as best understood by the Examiner, Smith et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. does not disclose that the third dielectric layer comprises a dopant layer.
Seutter et al. teaches that a boron doped oxide with a high concentration of boron is utilize to drive boron into silicon to form a heavily doped emitter that is optimized to achieve higher doping concentrations, e.g., the conductivity of the second semiconductor region and the dopant layer are the same and are p-type   (Paragraph 0071 & 01211).  Applicant discloses in their specification that the dopant layer is a boron layer that is utilized to drive dopants into the second semiconductor region and that the dopant layer has the same conductivity type as the semiconductor region (Instant Specification – Paragraph 0059).  Seutter et al. teaches that this doping configuration results in lower contact resistance, improved passivation and increased efficiency (Paragraph 0070).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the doping method of Seutter et al. in the solar cell of modified Smith et al. for the advantages of having a configuration that results in lower contact resistance, improved passivation and increased efficiency.
.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Lenes et al. (US 2018/0277701 A1).

In view of Claims 2-4, as best understood by the Examiner, Smith et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. does not disclose that the third dielectric layer comprises a dopant layer.
Lenes et al. teaches a third dielectric layer that is a dopant layer that has the same conductivity type of a semiconductor region that is p-type (Paragraph 0019).  Lee et al. teaches that it is an object of the present invention to provide an improved manufacturing process for solar cells that have boron doped passivated contacts (Paragraph 0013).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a third dielectric layer comprise a .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Gall (US 2015/0075595 A1).

In view of Claims 2-4, as best understood by the Examiner, Smith et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. does not disclose a third dielectric layer comprises a dopant layer.
Gall teaches a third dielectric layer that is a dopant layer that has the same conductivity type of a semiconductor that is p-type (Paragraph 0022 & 0114).  Gall teaches that it is an object of the present invention to fabricate n+ and p+ regions on the back surface using a method that is less complex and less costly than existing methods (Paragraph 0026).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a third dielectric that comprises a dopant layer as disclosed by Gall in modified Smith et al. solar cell for the advantages of using a less complex and less costly method.


Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Rim et al. (US 9,196,758 B2).

In view of Claim 1, Smith et al. discloses a solar cell (Figure 1 – Column 3, Lines 54-67 & Column 4, Lines 1-54), comprising: 
a first dielectric layer disposed on a back side of a substrate (Figure 1, #114);
a first semiconductor region disposed on the first dielectric layer (Figure 1, #108);
a second dielectric layer (Figure 1, #120) disposed on portions of the first semiconductor region (Figure 1, #116 & #118) and on portions of the back side of the substrate (Figure 1, #131);
a second semiconductor region disposed on the second dielectric layer (Figure 1, #112), wherein a portion of the second dielectric layer is disposed between the first and second semiconductor regions (Figure 1, #116);
a third dielectric layer disposed on the second semiconductor region (Figure 1, #113);
a first conductive contact disposed over the first semiconductor region but not disposed over the third dielectric layer (Figure 1, #126 & #128);
a second conductive contact disposed over the third dielectric layer and second semiconductor region (Figure 1, #127 & #129).
Smith et al. does not disclose that the second conductive contact is disposed through the third dielectric layer.
Chen et al. discloses that conductive contacts (Figure 1, #22 & #24) are disposed through an intervening insulating layers (Figure 1, #20) so as to directly make contact to either a first or second semiconductor region (Figure 1, N+ and P+ regions – Paragraph 0016-0018).  Chen et al. teaches that the junction surface between the polysilicon and semiconductor substrate reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency and be improved (Paragraph 0009).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact disposed through the third dielectric layer in Smith et al. solar cell because Chen et al. teaches that this configuration advantageously reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency is improved.
Smith et al. doesn’t disclose that the second conductive contact is laterally retracted from the third dielectric layer so as to leave a portion of it uncovered.


	In view of Claim 6, Smith et al., Chen et al., and Rim et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the third dielectric layer comprises silicon nitride (Column 4, Lines 46-54).

	In view of Claim 7, Smith et al., Chen et al., and Rim et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – vertical portion) and a portion of the third dielectric layer (Figure 1, #116 & #118) are disposed between the first and second conductive contact structures (Figure 1, #128-#129).



	In view of Claim 9, Smith et al., Chen et al., and Rim et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches an insulating region disposed on the first semiconductor region (Figure 1, #110), wherein the first conductive contact is disposed through the insulating region (Figure 1, #126 & #128).

	In view of Claim 10, Smith et al., Chen et al., and Rim et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second conductive contacts each comprise a metal foil or wire (Column 4, Lines 18-20).

	In view of Claim 11, Smith et al., Chen et al., and Rim et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the second conductive contact (Figure 1, #127 & #129) is disposed over the first and second semiconductor regions (Figure 1, #108 & #112).

	In view of Claim 12, Smith et al., Chen et al., and Rim et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second semiconductor regions comprise a first and second polycrystalline silicon emitter regions (Column 3, Lines 54-67).

s 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Rim et al. (US 9,196,758 B2) in view of Ramappa (US 2011/0097840 A1).

In view of Claim 2, as best understood by the Examiner, Smith et al., Chen et al., and Rim et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. discloses that the third dielectric layer can function as an anti-reflective layer but does not disclose that such a layer comprises a dopant.
Ramappa discloses that dopants are introduced into antireflective layers in order to improve their anti-reflection properties (Paragraph 0008).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the third dielectric layer comprise a dopant in modified Smith et al. solar cell for the advantage of improving that layer’s anti-reflection properties.

In view of Claims 3-4, as best understood by the Examiner, Smith et al., Chen et al., Rim et al. and Ramappa are relied upon for the reasons given above in addressing Claim 2.  Ramappa teaches the conductivity type of the semiconductor region and the dopant layer is the smith and either an n-type or p-type dopant (Paragraph 0046).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Rim et al. (US 9,196,758 B2) in view of Seutter et al. (US 2014/0360567 A1).


Seutter et al. teaches that a boron doped oxide with a high concentration of boron is utilize to drive boron into silicon to form a heavily doped emitter that is optimized to achieve higher doping concentrations, e.g., the conductivity of the second semiconductor region and the dopant layer are the same and are p-type   (Paragraph 0071 & 01211).  Applicant discloses in their specification that the dopant layer is a boron layer that is utilized to drive dopants into the second semiconductor region and that the dopant layer has the same conductivity type as the semiconductor region (Instant Specification – Paragraph 0059).  Seutter et al. teaches that this doping configuration results in lower contact resistance, improved passivation and increased efficiency (Paragraph 0070).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the doping method of Seutter et al. in the solar cell of modified Smith et al. for the advantages of having a configuration that results in lower contact resistance, improved passivation and increased efficiency.
Seutter et al. teaches the same doping configuration.  In regards to the recitation in the claim that “the dielectric layer comprises a dopant layer”. The Examiner directs applicant to MPEP 2112.02, "Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process".  It is the examiner's position that the prior art device is the same as the device described in the specification, and as such it is the examiner's position that the device will inherently perform the claimed process. Given that (Seutter et al.) discloses the same doping method as presently outlined .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Rim et al. (US 9,196,758 B2) in view of Lenes et al. (US 2018/0277701 A1).

In view of Claims 2-4, as best understood by the Examiner, Smith et al., Chen et al., and Rim et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. does not disclose that the third dielectric layer comprises a dopant layer.
Lenes et al. teaches a third dielectric layer that is a dopant layer that has the same conductivity type of a semiconductor region that is p-type (Paragraph 0019).  Lee et al. teaches that it is an object of the present invention to provide an improved manufacturing process for solar cells that have boron doped passivated contacts (Paragraph 0013).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a third dielectric layer comprise a dopant layer as disclosed by Lenes et al. in modified Smith et al. solar cell for the advantage of having an improved manufacturing process.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Rim et al. (US 9,196,758 B2) in view of Gall (US 2015/0075595 A1).


Gall teaches a third dielectric layer that is a dopant layer that has the same conductivity type of a semiconductor that is p-type (Paragraph 0022 & 0114).  Gall teaches that it is an object of the present invention to fabricate n+ and p+ regions on the back surface using a method that is less complex and less costly than existing methods (Paragraph 0026).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a third dielectric that comprises a dopant layer as disclosed by Gall in modified Smith et al. solar cell for the advantages of using a less complex and less costly method.


Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Westerberg et al. (US 9,525,083 B2).

In view of Claim 1, Smith et al. discloses a solar cell (Figure 1 – Column 3, Lines 54-67 & Column 4, Lines 1-54), comprising: 
a first dielectric layer disposed on a back side of a substrate (Figure 1, #114);
a first semiconductor region disposed on the first dielectric layer (Figure 1, #108);
a second dielectric layer (Figure 1, #120) disposed on portions of the first semiconductor region (Figure 1, #116 & #118) and on portions of the back side of the substrate (Figure 1, #131);
a second semiconductor region disposed on the second dielectric layer (Figure 1, #112), wherein a portion of the second dielectric layer is disposed between the first and second semiconductor regions (Figure 1, #116);
a third dielectric layer disposed on the second semiconductor region (Figure 1, #113);
a first conductive contact disposed over the first semiconductor region but not disposed over the third dielectric layer (Figure 1, #126 & #128);
a second conductive contact disposed over the third dielectric layer and second semiconductor region (Figure 1, #127 & #129).
Smith et al. does not disclose that the second conductive contact is disposed through the third dielectric layer.
Chen et al. discloses that conductive contacts (Figure 1, #22 & #24) are disposed through an intervening insulating layers (Figure 1, #20) so as to directly make contact to either a first or second semiconductor region (Figure 1, N+ and P+ regions – Paragraph 0016-0018).  Chen et al. teaches that the junction surface between the polysilicon and semiconductor substrate reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency and be improved (Paragraph 0009).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact disposed through the third dielectric layer in Smith et al. solar cell because Chen et al. teaches that this configuration advantageously reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency is improved.
Smith et al. doesn’t disclose that the second conductive contact is laterally retracted from the third dielectric layer so as to leave a portion of it uncovered.
Westerberg et al. discloses an embodiment where the second conductive contact structure does not completely cover the underlying layers such that it is laterally retracted from the underlying layers (Figure 7, #130 doesn’t complete cover the underlying layer).  Westerberg et al. teaches that some embodiments of the present disclosure allow for increased solar cell manufacture efficiency by providing novel processes for fabricating solar cell structures and allow for increased solar cell efficiency by providing novel solar cell structures (Column 1, Lines 31-42).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact structure to not completely cover the underlying layer such that it is laterally retracted from the underlying layer as disclosed by Westerberg et al. in Smith et al. solar cell that would result in the  second conductive contact being laterally retracted from the third dielectric layer so as to leave a portion of it uncovered for the advantages of allowing increased solar cell manufacture efficiency by providing novel processes for fabricating solar cell structures and allow for increased solar cell efficiency by providing novel solar cell structures.

	In view of Claim 6, Smith et al., Chen et al., and Westerberg et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the third dielectric layer comprises silicon nitride (Column 4, Lines 46-54).

	In view of Claim 7, Smith et al., Chen et al., and Westerberg et al.  are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – vertical portion) and a portion of the third dielectric layer (Figure 1, #116 & #118) are disposed between the first and second conductive contact structures (Figure 1, #128-#129).

	In view of Claim 8, Smith et al., Chen et al., and Westerberg et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – the overlapped portion) and a portion of the third dielectric layer (Figure 1, #118) are disposed over the first semiconductor region (Figure 1, #108).

	In view of Claim 9, Smith et al., Chen et al., and Westerberg et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches an insulating region disposed on the first semiconductor region (Figure 1, #110), wherein the first conductive contact is disposed through the insulating region (Figure 1, #126 & #128).

	In view of Claim 10, Smith et al., Chen et al., and Westerberg et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second conductive contacts each comprise a metal foil or wire (Column 4, Lines 18-20).

	In view of Claim 11, Smith et al., Chen et al., and Westerberg et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the second conductive contact (Figure 1, #127 & #129) is disposed over the first and second semiconductor regions (Figure 1, #108 & #112).

	In view of Claim 12, Smith et al., Chen et al., and Westerberg et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second semiconductor regions comprise a first and second polycrystalline silicon emitter regions (Column 3, Lines 54-67).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Westerberg et al. (US 9,525,083 B2) in view of Ramappa (US 2011/0097840 A1).

In view of Claim 2, as best understood by the Examiner, Smith et al., Chen et al., and Westerberg et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. discloses that the third dielectric layer can function as an anti-reflective layer but does not disclose that such a layer comprises a dopant.
Ramappa discloses that dopants are introduced into antireflective layers in order to improve their anti-reflection properties (Paragraph 0008).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the third dielectric layer comprise a dopant in modified Smith et al. solar cell for the advantage of improving that layer’s anti-reflection properties.

In view of Claims 3-4, as best understood by the Examiner, Smith et al., Chen et al., Rim et al. and Ramappa are relied upon for the reasons given above in addressing Claim 2.  Ramappa teaches the conductivity type of the semiconductor region and the dopant layer is the smith and either an n-type or p-type dopant (Paragraph 0046).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Westerberg et al. (US 9,525,083 B2) in view of Seutter et al. (US 2014/0360567 A1).

In view of Claims 2-4, as best understood by the Examiner, Smith et al., Chen et al., and Westerberg et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. does not disclose that the third dielectric layer comprises a dopant layer.
Seutter et al. teaches that a boron doped oxide with a high concentration of boron is utilize to drive boron into silicon to form a heavily doped emitter that is optimized to achieve higher doping concentrations, e.g., the conductivity of the second semiconductor region and the dopant layer are the same and are p-type   (Paragraph 0071 & 01211).  Applicant discloses in their specification that the dopant layer is a boron layer that is utilized to drive dopants into the second semiconductor region and that the dopant layer has the same conductivity type as the semiconductor region (Instant Specification – Paragraph 0059).  Seutter et al. teaches that this doping configuration results in lower contact resistance, improved passivation and increased efficiency (Paragraph 0070).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the doping method of Seutter et al. in the solar cell of modified Smith et al. for the advantages of having a configuration that results in lower contact resistance, improved passivation and increased efficiency.
Seutter et al. teaches the same doping configuration.  In regards to the recitation in the claim that “the dielectric layer comprises a dopant layer”. The Examiner directs applicant to MPEP 2112.02, "Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process".  It is the examiner's position that the prior art device is the same as the device described in the specification, and as such it is the examiner's position that the device will inherently perform the claimed process. Given that (Seutter et al.) discloses the same doping method as presently outlined within the applicant's specification, it is clear that the same doping method (Seutter et al.) would inherently result in a third dielectric layer that comprises a dopant layer.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Westerberg et al. (US 9,525,083 B2) in view of Lenes et al. (US 2018/0277701 A1).

In view of Claims 2-4, as best understood by the Examiner, Smith et al., Chen et al., and Westerberg et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. does not disclose that the third dielectric layer comprises a dopant layer.
Lenes et al. teaches a third dielectric layer that is a dopant layer that has the same conductivity type of a semiconductor region that is p-type (Paragraph 0019).  Lee et al. teaches that it is an object of the present invention to provide an improved manufacturing process for solar cells that have boron doped passivated contacts (Paragraph 0013).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a third dielectric layer comprise a dopant layer as disclosed by Lenes et al. in modified Smith et al. solar cell for the advantage of having an improved manufacturing process.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Westerberg et al. (US 9,525,083 B2) in view of Gall (US 2015/0075595 A1).

In view of Claims 2-4, as best understood by the Examiner, Smith et al., Chen et al., and Westerberg et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. does not disclose a third dielectric layer comprises a dopant layer.
Gall teaches a third dielectric layer that is a dopant layer that has the same conductivity type of a semiconductor that is p-type (Paragraph 0022 & 0114).  Gall teaches that it is an object of the present invention to fabricate n+ and p+ regions on the back surface using a method that is less complex and less costly than existing methods (Paragraph 0026).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a third dielectric that comprises a dopant layer as disclosed by Gall in modified Smith et al. solar cell for the advantages of using a less complex and less costly method.


Response to Arguments
Applicant argues that Smith et al. does not disclose that the second conductive contact is laterally retracted from the third dielectric layer.  The Examiner respectfully points out to Applicant that Chen et al. discloses that conductive contacts (Figure 1, #22 & #24) are disposed through an intervening insulating layers (Figure 1, #20) so as to directly make contact to either a first or second semiconductor region (Figure 1, N+ and P+ regions – Paragraph 0016-0018).  Chen et al. teaches that the junction surface between the polysilicon and semiconductor substrate reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency and be improved (Paragraph 0009).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact disposed through the third dielectric layer in Smith et al. solar cell because Chen et al. teaches that this configuration advantageously reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency is improved.
Its noted that the result structure of the combination of Smith et al. and Chen et al. would result in the second conductive contact of Smith et al. being “laterally retracted from the third dielectric layer” when it makes contact through the insulating layer.  Accordingly, for the reasons stated above this argument is unpersuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726